Citation Nr: 0703474	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-10 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected chronic recurrent prostatitis, with epididymitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for service-
connected chronic pyelonephritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to Apri1 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The veteran's service-connected chronic recurrent 
prostatitis is currently manifested by marked obstructive 
symptomatology with recurrent urinary tract infections, 
secondary to obstruction, but not requiring drainage, 
frequent hospitalization, or continuous intensive management.

2.  The veteran's service-connected chronic pyelonephritis is 
not currently manifested by albumin and casts, with history 
of acute nephritis, or compensable hypertension.

3.  An unappealed rating decision dated in September 1962 
denied entitlement to service connection for a back disorder.

4.  The additional evidence received since the time of the 
unappealed September 1962 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a back disorder.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
disabling for chronic recurrent prostatitis, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.115b, Diagnostic Code 7527 (2006).

2.  The criteria for a compensable evaluation for chronic 
pyelonephritis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.115b, Diagnostic Code 
7504 (2006).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for increased 
evaluations and to reopen a finally decided claim, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Prior to initial adjudication 
of the veteran's claim, a letter dated in June 2003 satisfied 
the duty to notify provisions; an additional letter was sent 
in March 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The veteran was also accorded VA examinations in July 2003 
and November 2005.  38 C.F.R. § 3.159(c)(4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any 


such failure is harmless.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Chronic Recurrent Prostatitis

Service connection was granted for the veteran's chronic 
recurrent prostatitis by a rating decision dated in September 
1962, and a noncompensable evaluation was assigned effective 
April 23, 1962, under Diagnostic Code 7527.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.  A January 2006 rating 
decision increased that evaluation to 10 percent disabling, 
effective May 19, 2003.  The veteran asserts that his 
service-connected chronic recurrent prostatitis is more 
severe than the 10 percent evaluation currently assigned.

The 10 percent evaluation assigned for the veteran's service-
connected prostatitis contemplates marked obstructive 
symptomatology, with recurrent urinary tract infections 
secondary to obstruction.  38 C.F.R. § 4.115a.  However, as 
there is no 


evidence of urinary retention requiring intermittent or 
continuous catheterization, a 30 percent evaluation is not 
warranted under the remaining criteria for obstructed 
voiding.  Id.  Nevertheless, Diagnostic Code 7527 
specifically provides that prostate gland injuries, 
infections, hypertrophy, and postoperative residuals are 
rated according to the symptoms of voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.  In this case, the veteran 
has reported frequency, urgency, nocturia, and weak stream, 
and also reports 4 urinary tract infections in the last year.  
However, because there is no evidence that the veteran's 
prostatitis requires the use of absorbent materials, the 
Board finds urinary tract infection to be the predominant 
symptom, and will evaluate accordingly.

Urinary tract infection warrants a 10 percent evaluation when 
the condition requires long-term drug therapy, one to two 
hospitalizations per year, and/or intermittent intensive 
management.  38 C.F.R. § 4.115a.  The maximum 30 percent 
evaluation warranted when there is recurrent symptomatic 
infection, requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  Id.  Although it is not the case here, 
the Board notes that if poor renal function is present, the 
symptoms must be rated under renal dysfunction.  Id.

In this case, however, the evidence does not warrant an 
evaluation in excess of 10 percent disabling for the 
veteran's service-connected prostatitis.  Although there is 
evidence that the veteran experienced 4 urinary tract 
infections in the last 12 months, there is no evidence that 
it has required drainage, hospitalization, or continuous 
management.  Although the evidence reflects that the veteran 
takes Finasteride, a prescription medication used to treat 
urinary tract dysfunction, on a daily basis, it also shows 
that his urinary tract infections are discrete instances, 
readily cured through antibiotic treatment.

Because the evidence does not satisfy the criteria for the 
next highest evaluation for the veteran's service-connected 
prostatitis, the preponderance of the evidence is 


against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Chronic Pyelonephritis

Service connection for the veteran's chronic pyelonephritis 
was granted by a rating decision dated in September 1962, and 
a noncompensable evaluation assigned effective April 23, 
1962, under Diagnostic Code 7504.  38 C.F.R. § 4.115b, 
Diagnostic Code 7504 (2006).  The veteran asserts that his 
service-connected pyelonephritis is more severe than the 
noncompensable evaluation currently assigned.

Diagnostic Code 7504 provides that chronic pyelonephritis is 
to be evaluated as urinary tract infection or renal 
dysfunction, whichever is predominant.  Id.  In this regard, 
the evidence shows that the veteran experiences both urinary 
tract infections, and is noted to have a history of acute 
nephritis.  However, because the veteran's chronic recurrent 
prostatitis is already in receipt of an evaluation based on 
urinary tract symptomatology, to evaluate the veteran's 
service-connected pyelonephritis under the same criteria 
would constitute "pyramiding," and is prohibited.  38 
C.F.R. § 4.14 (2006).  As such, the Board will consider renal 
dysfunction to be the predominant symptom, and evaluate 
accordingly.  

Under 38 C.F.R. § 4.115a, a noncompensable evaluation is 
warranted if renal dysfunction is manifested by albumin and 
casts with history of acute nephritis; or, hypertension 
noncompensable under Diagnostic Code 7101.  38 C.F.R. 
§ 4.115a.  A 30 percent evaluation is warranted if there is 
constant or recurring albumin with hyaline and granular casts 
or red blood cells; or transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  Id.  A 60 percent evaluation is warranted if 
there is albuminuria with some edema; or definite decrease in 
kidney function; or hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  Id.  

An 80 percent evaluation is warranted if there is persistent 
edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 
to 8mg%; or generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  Id.  Finally, a 100 percent evaluation is 
warranted if the renal dysfunction requires regular dialysis, 
or precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80mg%; or creatinine more than 8mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  Id.  

Under Diagnostic Code 7101, for hypertension, a 10 percent 
evaluation is warranted for diastolic pressure of 
predominantly 100 or more or systolic pressure of 
predominantly 160 or more; a 10 percent evaluation is also 
the minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).  Id.  A 20 percent evaluation is 
warranted for diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more.  Id.  
A 40 percent evaluation is warranted where there is diastolic 
pressure that is predominantly 120 or more.  Id.  The maximum 
60 percent evaluation is assigned where the diastolic 
pressure is predominantly 130 or more.  Id.

The Board notes that where the Schedule does not provide for 
a noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31 (2006).

In this case, the evidence does not support the assignment of 
a compensable evaluation for the veteran's service-connected 
pyelonephritis.  The July 2003 VA examiner found that the 
veteran's pyelonephritis was resolved; the November 2005 VA 
examiner noted that the veteran had only a history of acute 
nephritis, not chronic or acute pyelonephritis.  
Additionally, there is no objective laboratory evidence that 
he currently has albumin and casts, which is required in 
conjunction with a history of acute nephritis to meet the 
criteria for a compensable evaluation.  There is also no 
evidence of edema, or a demonstrated need for dialysis.  

VA outpatient treatment records from 2001 to 2005 do not show 
findings of hypertension with diastolic pressure of 
predominantly 100 or more or systolic pressure of 
predominantly 160 or more.  Additionally the medical evidence 
of record does not show that the veteran has a history of 
diastolic pressure of predominantly 100 or more and has 
required continuous medication for control.  

Because the evidence does not warrant a compensable 
evaluation for the veteran's service-connected pyelonephritis 
under the criteria for renal dysfunction, the preponderance 
of the evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Back Disorder, Based on New and Material Evidence 

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The pertinent evidence of record at the time of the September 
1962 unappealed rating decision included the veteran's 
service medical records and an August 1962 


VA examination.  The additional pertinent evidence added to 
the record since that decision includes private treatment 
records dated from 1999 to 2004; VA outpatient treatment 
records dated from May 2001 to September 2005; the transcript 
from the veteran's RO hearing in August 2005; and the 
veteran's statement in support of his claim dated in August 
2005.  

The RO denied the veteran's claim for entitlement to service 
connection for a back disorder in September 1962.  At that 
time, the evidence of record did not show that the veteran's 
current back symptomatology was related to his military 
service or to a service-connected disability, and this 
continues to be the case.  While the record contains 
significant amounts of VA and private treatment records 
pertaining to other medical conditions, they only make 
passing references to the veteran's report that he had 
undergone disc surgery in the past; similarly, the veteran's 
August 2005 statement noted that he had undergone back 
surgery in the 1970s, and reported that he continues to have 
intermittent back symptoms.  However, there is no objective 
medical opinion that the veteran's current symptomatology, or 
the reported 1970s surgery, is related to his military 
service.  

Accordingly, although evidence submitted since the last final 
rating decision is "new," as it had not been previously 
considered by VA, it is not "material," as it does not 
raise a reasonable possibility of substantiating the 
veteran's claim for service connection.  As new and material 
evidence to reopen his finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not 
applicable, and the issue of entitlement to service 
connection for a back disorder is not reopened.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

An increased evaluation for service-connected chronic 
recurrent prostatitis is denied. 

A compensable evaluation for service-connected chronic 
pyelonephritis is denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for a back disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


